       Case 2:20-cr-00062-TOR         ECF No. 37   filed 09/08/20   PageID.81 Page 1 of 2




                                                                                   FILED IN THE
 1                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 2
                          UNITED STATES DISTRICT COURT                   Sep 08, 2020
 3                                                                            SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                         No. 2:20-CR-00062-TOR-1
 6
 7                       Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
 8                       v.                            MODIFY RELEASE CONDITIONS
 9
     JORDAN LEE KENNEDY,                               MOTION GRANTED
10
                                                         (ECF No. 36)
11                       Defendant.
12         Before the Court is Defendant’s Motion to Modify Conditions of Release,
13   ECF No. 36. Defendant recites in his motion that U.S. Probation does not oppose
14   this request. Defense counsel notified the Court by email that the United States
15   does not oppose Defendant’s motion.
16         Specifically, Defendant is requesting to reside at his mother’s home upon
17   discharge from inpatient treatment on September 9, 2020.
18         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
19   No. 36, is GRANTED.
20         All previously ordered terms and conditions of pretrial release not
21   inconsistent herewith shall remain in full force and effect, ECF No. 34, and
22   Defendant shall comply with the following additional conditions:
23
24   (26) Outpatient Treatment: Defendant shall participate in an outpatient
          substance abuse treatment program.
25
26   (27) Prohibited Substance Testing: If random urinalysis testing is not done
          through a treatment program, random urinalysis testing shall be
27        conducted through Pretrial Services, and shall not exceed six (6) times
28        per month. Defendant shall submit to any method of testing required by the



     ORDER - 1
       Case 2:20-cr-00062-TOR   ECF No. 37    filed 09/08/20   PageID.82 Page 2 of 2




 1        Pretrial Service Office for determining whether the Defendant is using a
          prohibited substance. Such methods may be used with random frequency and
 2        include urine testing, the wearing of a sweat patch, a remote alcohol testing
 3        system, and/or any form of prohibited substance screening or testing.
          Defendant shall refrain from obstructing or attempting to obstruct or tamper,
 4        in any fashion, with the efficiency and accuracy of prohibited substance
 5        testing.
 6        IT IS SO ORDERED.
 7        DATED September 8, 2020.
 8
                                _____________________________________
 9
                                          JOHN T. RODGERS
10                               UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
